DETAILED ACTION

Allowable Subject Matter
Claim 6-7, 13-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 15 depends on claim 14.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yliaho US PG-Pub 2016/0295323.

Regarding claim 1, Yliaho teaches a first housing structure comprising a first microphone (Fig. 5A-511a with microphone); a second housing structure comprising a second microphone (Fig. 5A-511b with microphone) and foldably coupled to the first housing structure (Fig. 5A: phone is foldable); a sensor module ([0071]: deforming sensor-512 can be located in any appropriate location); and at least one processor disposed in the at least one of the first housing structure or the second housing structure and operationally connected with the first microphone, the second microphone, and the sensor module, the at least one processor configured to (Fig. 3 & [0055]: processor-306 is connected to the microphones and sensor to perform operations): while a specific voice recording mode is performed 
Yliaho failed to explicitly teach a sensor module disposed in at least one of the first housing structure or the second housing structure.
	However, Yliaho teaches on [0071] deforming sensor-512 can be located in any appropriate location using proximity sensors, therefore having the sensor module in any of the housing structure would be obvious with proximity sensor you can have it at one of the sections 611a or 611b of fig. 6 to detect how far it has open.
While Yliaho fails to explicitly teach using the specific voice recording mode. However, the system is using the deformation sensor-513 to already determine that when phone is open it will do specific beam forming as shown in Fig. 5B, so when the processor sees deformation sensor-513 sends information that it is folded like in Fig. 5A, it knows that it has to change the way it captures audio from what it was doing before. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 8, Yliaho teaches a first housing structure comprising a first microphone (Fig. 5A-511a with microphone) and a second housing structure comprising a second microphone (Fig. 5A-511b with microphone) and foldably connected to the first housing structure (Fig. 5A: phone is foldable), the voice recording method comprising: while a specific voice recording mode is performed (Fig. 5B & [0069]: performing beamforming when it is unfolded), receiving a folding event related to the first housing structure and the second housing structure through a sensor module (Fig. 5A & [0068]: receiving a folding state where portion 511a and 511b are lying one on the other); in response to receiving the folding event, identifying folding state information (Fig. 5A & [0068]: the information is that it is folded); identifying a recording function configuration related to the first microphone and the second microphone, based on the folding state information; and performing recording by applying the identified recording function configuration (Fig. 5A & [0069] & [0073]-[0074]: when the phone is folded it processor knows from the deformation sensor-513 information and it will change the way it does recording as shown in Fig. 5A).  
While Yliaho fails to explicitly teach using the specific voice recording mode. However, the system is using the deformation sensor-513 to already determine that when phone is open it will do specific beam forming as shown in Fig. 5B, so when the processor sees deformation sensor-513 sends information that it is folded like in Fig. 5A, it knows that it has to change the way it captures audio from what it was doing before. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

	Regarding claim 2 and 9, Yliaho teaches wherein the specific voice recording mode comprises at least one of an interview mode configured to record a voice directed at a conversation counterpart, a 

	Regarding claim 3 and 10, Yliaho teaches wherein the folding event comprises an event occurring in correspondence to a change of a folding angle between the first housing structure and the second housing structure, and a distance between the first microphone and the second microphone is changed by a change of the folding angle (Fig. 5A & [0046] & [0071]: folding event is based on the opening and closing of the phone sections 511a & 511b).

	Regarding claim 4 and 11, Yliaho teaches wherein the folding state information comprises an unfolded state of the electronic device, a folded state of the electronic device, and a state in which a folding angle between the first housing structure and the second housing structure is in a predetermined angle range (Fig. 5A & Fig. 5B & [0068]: you can have the phone in the folded, unfolded and any state between the folded and unfolded states).  

	Regarding claim 5 and 12, Yliaho teaches wherein the recording function configuration comprises at least one of a beamforming function configuration, a stereo function configuration, or a mono function configuration (Fig. 5A & [0069]: when in a folded state it can perform a beamforming purpose as a audio beam-502).  

Claim 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yliaho US PG-Pub 2016/0295323 in view of Huttunen US PG-Pub 2014/0105416.

Regarding claim 16, Yliaho teaches a first housing structure comprising a first microphone (Fig. 5A-511a with microphone); a second housing structure comprising a second microphone (Fig. 5A-511b with microphone) and foldably coupled to the first housing structure (Fig. 5A: phone is foldable); a  sensor module ([0071]: deforming sensor-512 can be located in any appropriate location); and at least one processor disposed in the at least one of the first housing structure or the second housing structure and operationally connected with the first microphone, the second microphone, and the sensor module (Fig. 3 & [0055]: processor-306 is connected to the microphones and sensor to perform operations), the at least one processor configured to: perform a recording operation by applying voice beamforming when a first voice recording mode is performed in an unfolded state of the electronic device (Fig. 5B & [0069]: performing beamforming when it is unfolded), receive a folding event related to the first housing structure and the second housing structure through the sensor module ([0068]: receiving folding state), in response to receiving the folding event, identify folding state information, and when the electronic device is identified as being in a folded state based on the folding state information, perform the recording operation without applying the voice beamforming (Fig. 5A & Fig. 6 & [0069]: when you get a folding event then change the way you record audio).  
	Yliaho failed to explicitly teach a sensor module disposed in at least one of the first housing structure or the second housing structure.
	However, Yliaho teaches on [0071] deforming sensor-512 can be located in any appropriate location using proximity sensors, therefore having the sensor module in any of the housing structure would be obvious with proximity sensor you can have it at one of the sections 611a or 611b of fig. 6 to detect how far it has open.
	Yliaho also failed to teach perform the recording operation without applying the voice beamforming.

	Yliaho and Huttunen are analogous art because they are both in the same field of endeavor, namely microphone devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because as Huttunen shows, that with multiple microphones you can do mono and beamforming capturing of sound to give your device more flexibility.
	
	Regarding claim 18, Yliaho teaches wherein the folding event comprises an event occurring in correspondence to a change of a folding angle between the first housing structure and the second housing structure, and a distance between the first microphone and the second microphone is changed by a change of the folding angle (Fig. 5A & [0046] & [0071]: folding event is based on the opening and closing of the phone sections 511a & 511b).

	Regarding claim 19, Yliaho teaches wherein the folding state information comprises an unfolded state of the electronic device, a folded state of the electronic device, and an intermediate state in which a folding angle between the first housing structure and the second housing structure is in a predetermined angle range (Fig. 5A & Fig. 5B & [0068]: you can have the phone in the folded, unfolded and any state between the folded and unfolded states).  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yliaho US PG-Pub 2016/0295323 in combination with Huttunen US PG-Pub 2014/0105416 in view of Lee US PG-Pub 2011/0164105.

Regarding claim 17, the combination teaches specific voice recording mode (Yliaho, [0069]: the specific voice recording mode is normal mode/stereo audio recording).
The combination failed to teach wherein the first voice recording mode is an interview mode that records a voice directed at a conversation counterpart.  
However, Lee teaches voice recording mode is an interview mode that records a voice directed at a conversation counterpart (Fig. 3 & [0026]: having a interview mode where it uses microphone at different location to gather the both person during the interview).
The combination and Lee are analogous art because they are both in the same field of endeavor, namely microphone devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having an interview mode with a microphone directed to the counterpart, helps to gather the counterpart voice with more clarity.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/               Primary Examiner, Art Unit 2654